FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS October 4, 2011

                                   TENTH CIRCUIT              Elisabeth A. Shumaker
                                                                  Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 11-4019
 v.
                                             (D.C. No. 2:10-CR-00528-CW-1)
                                                         (D. Utah)
 EVERETT JAY WILSON,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.


      Everett Jay Wilson pleaded guilty to escape from custody in violation of 18

U.S.C. § 751(a) and was sentenced to 21 months imprisonment followed by 36

months supervised release. Mr. Wilson now appeals. His attorney, however, has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), advising us

that he discerns no colorable basis for an appeal and seeking leave to withdraw.




      *
        After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Anders authorizes a defendant’s lawyer to seek permission to withdraw

from an appeal if, “after a conscientious examination,” the lawyer finds the

appeal “wholly frivolous.” Id. at 744. Invoking Anders requires the lawyer to

“submit a brief to the client and the appellate court indicating any potential

appealable issues based on the record.” United States v. Calderon, 428 F.3d 928,

930 (10th Cir. 2005) (citing Anders, 386 U.S. at 744). The client may then

submit his own arguments for the court’s consideration. Calderon, 428 F.3d at

930. And we must then “conduct a full examination of the record to determine

whether [the] defendant’s claims are wholly frivolous.” Id. If they are, we may

grant counsel’s motion to withdraw and dismiss the appeal. Id.

       In his Anders brief, Mr. Wilson’s counsel identifies only one potential basis

for an appeal—that Mr. Wilson’s sentence was excessive—but concludes that this

argument is without merit. Despite being afforded an opportunity to do so, Mr.

Wilson has not submitted any materials disputing this analysis or identifying any

other arguments he would like to pursue. Similarly, the government has indicated

its intent not to respond to the Anders brief. After our own independent review of

the record, we agree with Mr. Wilson’s counsel that any appeal in this case would

be fruitless.

       We review a district court’s sentencing decision for both procedural and

substantive reasonableness. United States v. Haley, 529 F.3d 1308, 1311 (10th

Cir. 2008). A sentence is procedurally unreasonable “if the district court

                                         -2-
incorrectly calculates or fails to calculate the Guidelines sentence, treats the

Guidelines as mandatory, fails to consider the [18 U.S.C.] § 3553(a) factors,

relies on clearly erroneous facts, or inadequately explains the sentence.” Id.

Because Mr. Wilson didn’t object to the procedural reasonableness of his sentence

at the time of sentencing, our review is for plain error. See United States v. Ruiz-

Terrazas, 477 F.3d 1196, 1199 (10th Cir. 2007). Here, there is no indication that

the district court committed any procedural error. While the court didn’t

explicitly cite the § 3553(a) factors, the record reveals that the court explained its

sentence by discussing Mr. Wilson’s history and characteristics, the seriousness

of the offense, the guidelines range, and the need to promote respect for the law.

This explanation was sufficient under our precedents. See id. at 1202 (“[A]

specific discussion of Section 3553(a) factors is not required for sentences falling

within the ranges suggested by the Guidelines.”). Accordingly, we cannot find

that Mr. Wilson’s sentence was procedurally unreasonable.

      Neither can we say that Mr. Wilson’s sentence is substantively

unreasonable. This sentence is within Mr. Wilson’s properly-calculated

guidelines range, so it is entitled to a rebuttable presumption of reasonableness on

appeal. See United States v. Kristl, 437 F.3d 1050, 1054 (10th Cir. 2006); see

also Rita v. United States, 551 U.S. 338, 347-51 (2007). We review sentences for

substantive reasonableness under an abuse of discretion standard and can reverse

only if the sentence is “arbitrary, capricious, whimsical, or manifestly

                                          -3-
unreasonable.” Haley, 529 F.3d at 1311. In sentencing Mr. Wilson to 21 months

imprisonment, the district court placed considerable weight on Mr. Wilson’s high

criminal history score and the fact that this was his second conviction for escape.

The court explained that Mr. Wilson “has repeatedly demonstrated a disregard for

authority, a disregard for the law, and a disregard for himself.” ROA vol. 2 at 9.

“[T]o be one month from ending his sentence and then to walk out by showing the

officer who is confronting him the peace sign indicates that this defendant still

has not learned his lesson.” Id. In light of these considerations, we cannot say

that the district court’s sentencing decision was an abuse of its considerable

discretion.

      Counsel’s motion to withdraw is granted and this appeal is dismissed.

                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -4-